DETAILED ACTION

Claim Objections
Claim 4 is objected to because of the following informalities:  In line 2, please replace “in in the” with “is in a”.  

Claim 4 is objected to because of the following informalities:  In line 3, delete “injection” as there is insufficient antecedent basis for the term “the injection mold”.  

Claim 4 is objected to because of the following informalities:  In line 3, please replace “the range” with “a range”.  

Claim 4 is objected to because of the following informalities:  In line 4, please replace “the range” with “a range”.  

Claim 5 is objected to because of the following informalities:  In line 3, please replace “the range” with “a range”.  

Claim 6 is objected to because of the following informalities:  In line 9, please replace “the surface” with “a surface”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claimed crosslinked molded article is described containing components present prior to crosslinking.  The crosslinked molded article is chemically and patentably distinct over a composition comprising constituent materials, and therefore, claim should be drawn to a crosslinked molded article comprising a reaction product or contact product of these constituent materials. Based on this analysis, claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 8,344,067).
Kawasaki et al. teaches a crosslinked molded article prepared by melt kneading 100 parts by weight (pw) a polymer having a terminal double bond, 5.0 pw of a compound comprising at least two hydrosilyl groups per molecule, 0.4 pw of a platinum catalyst, and 0.1 pw of a reaction inhibitor at a temperature in a range of 50-80 ºC to form a rubber composition.  In subsequent steps, the rubber composition is compression molded at a preset mold temperature (150 ºC) to obtain a crosslinked rubber sheet.  The crosslinked rubber sheet is then subjected to secondary vulcanization in an air oven (150 ºC) to produce the crosslinked molded article.  In addition to compression molding, inventors teach liquid injection molding (LIM) whereby components are melt kneaded to prepare a liquid rubber composition, and then the liquid rubber composition is subjected to liquid injection molding in a LIM molding apparatus.  One of ordinary skill in the art would have found it obvious to carry out LIM by injecting the liquid rubber composition into a heated mold to obtain a crosslinked molded part, and then carrying out secondary vulcanization in an air oven to produce a crosslinked molded article.  Reference does not teach time for carrying out primary crosslinking using injection molding, however one of ordinary skill in the art would have found it obvious to determine the appropriate cycling time to effect crosslinking, such as the 0.5 to 60 second range set forth in instant claims.
Kawasaki et al. is silent with respect to crosslinking density of the crosslinked molded article.  One of ordinary skill in the art would have found it obvious that a crosslinked molded article of made from substantially the same components and fully crosslinked by primary and secondary crosslinking stages will have uniform crosslinking density such that surface crosslinking density (A) is essentially the same as internal crosslinking density (B), or (A)/(B) = 1.  This condition satisfies the condition of Formula (7) where (A)/(B) ≤ 1.10.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
     
	
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reference does not teach claimed method wherein a conjugated polyene polymer (S) satisfies all requirements (i) to (v).


Information Disclosure Statement
The information disclosure statement filed on August 20, 2020 has not been considered because it is identical to the information disclosure statement filed on August 3, 2020.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 6, 2022